Citation Nr: 0317146	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied continued a noncompensable disability 
rating for residuals of an appendectomy.


REMAND

In a March 2001 claim, the veteran stated that he had 
undergone a hernia surgery and an appendectomy during 
service, and that he continued to have problems with his 
stomach.  In an October 2001 rating decision, the RO denied 
an increased rating for residuals of an appendectomy.  In his 
notice of disagreement, substantive appeal, and other 
statements in support of his claim, the veteran has indicated 
that he is seeking compensation for residuals of a single 
surgery during service that included both an appendectomy and 
a hernia repair.  He also indicated that he was seeking 
service connection for a nervous disorder, or mental illness, 
which he asserts is related to the surgery that he underwent 
during service.

In a November 1980 rating decision, the Cleveland, Ohio, RO 
denied service connection for an umbilical hernia and for a 
depressive neurosis.  As these claims were previously denied, 
and the veteran did not appeal them at the time, his recent 
claims are, in effect, requests to reopen previously denied 
claims for service connection for residuals of hernia repair 
surgery and for an acquired psychiatric disability.  The RO 
has not yet addressed these requests to reopen previously 
denied claims.  The Board will remand the case for the RO to 
adjudicate those requests.  

The veteran asserts that the appendectomy and the hernia 
repair occurred in the same surgery during service.  He also 
asserts that he has a psychiatric disorder as a result of the 
circumstances surrounding that surgery.  Therefore, the 
pending appeal for an increased rating for residuals of 
appendectomy surgery is inextricably intertwined with the 
claims that the Board is remanding to the RO for 
adjudication.  The Board will defer consideration of that 
appendectomy claim until after the RO has addressed the 
hernia and psychiatric claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should adjudicate the claims 
for service connection for residuals of 
hernia repair surgery, and a psychiatric 
disability, to include the questions of 
whether new and material evidence has 
been received to reopen claims for 
service connection for umbilical hernia 
and depressive neurosis.

2.  After taking appropriate action on 
the above claims, the RO should 
readjudicate the claim for an increased 
rating for residuals of surgical 
appendectomy.

If the claim for an increased rating for residuals of 
appendectomy remains denied, the RO should issue a 
supplemental statement of the case, and return the case to 
the Board, if otherwise in order.  The veteran has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




